UNITED STATES SECURITY AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended July 18, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No. 0-26396 BENIHANA INC. (Exact name of registrant as specified in its charter) Delaware 65-0538630 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) 8685 Northwest 53rd Terrace, Miami, Florida (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(305) 593-0770 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). oYes oNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. o Large accelerated filer x Accelerated filer o Non-accelerated filer o Smaller reporting company (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYes xNo Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Common stock, $.10 par value: 5,654,832 shares outstanding at August 13, 2010 Class A common stock, $.10 par value: 9,806,668 shares outstanding at August 13, 2010 BENIHANA INC. AND SUBSIDIARIES TABLE OF CONTENTS PAGE PART I – FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets (unaudited) at July 18, 2010 and March 28, 2010 2 Condensed Consolidated Statements of Income (unaudited) for the Four Periods Ended July 18, 2010 and July 19, 2009 3 Condensed Consolidated Statement of Stockholders’ Equity (unaudited) for the Four Periods Ended July 18, 2010 4 Condensed Consolidated Statements of Cash Flows (unaudited) for the Four Periods Ended July 18, 2010 and July 19, 2009 5 Notes to Condensed Consolidated Financial Statements (unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures about Market Risk 22 Item 4. Controls and Procedures 23 PART II – OTHER INFORMATION Item 1A. Risk Factors 23 Item 6. Exhibits 24 - 1 - BENIHANA INC. AND SUBSIDIARIES PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) (In thousands, except share and per share information) July 18, March 28, Assets Current Assets: Cash and cash equivalents $ $ Receivables, net Inventories Income tax receivable Prepaid expenses and other current assets Investment securities available for sale - restricted Deferred income tax asset, net Total current assets Property and equipment, net Goodwill Deferred income tax asset, net Other assets, net Total assets $ $ Liabilities, Convertible Preferred Stock and Stockholders’ Equity Current Liabilities: Accounts payable $ $ Accrued expenses Accrued put option liability Borrowings under line of credit Total current liabilities Deferred obligations under operating leases Other long term liabilities Total liabilities Commitments and contingencies (Notes 5 and 9) Convertible preferred stock - $1.00 par value; authorized - 5,000,000 shares; Series B mandatory redeemable convertible preferred stock - authorized - 800,000 shares; issued and outstanding – 800,000 shares, respectively, with a liquidation preference of $20 million plus accrued and unpaid dividends Stockholders’ Equity Common stock - $.10 par value; convertible into Class A common stock; authorized, 12,000,000 shares; issued and outstanding, 5,649,082 and 5,647,780 shares, respectively Class A common stock - $.10 par value; authorized, 32,500,000 shares; issued and outstanding, 9,795,168 and 9,768,611 shares, respectively Additional paid-in capital Retained earnings Accumulated other comprehensive loss, net of tax (4
